Speed, J.:
The plaintiff, who claims clamagés for personal injury said to have been received through the negligence of the township in not keeping a bridge in repair, secured a judgment in the court below, which was reversed by the Supreme Court, (18 N. W. Rep.,. 116) and now asks for a new trial.
The court expressed the opinion that it was probable-plaintiff would not be able to recover a judgment which would be sustained by the Supreme Court.
Under the. circumstances if plaintiff desires to experiment in the endeavor to induce the Supreme Court to reverse its opinion, she should not do so at the expense of the defendant, which has spent a great deal of money in defending the suit.
The court refused to grant the order unless the township was secured by plaintiff for this expenditure in case of another adverse judgment, and ordered that such security in the sum of $500 be filed with the clerk *149•within 60 days, in default of which the usual judgment will be entered in defendant’s favor.
(May 29, 1884.)
3. R. Harris and H. M. Gheever for Plaintiff.
8. R. B'urroughs and Moore & Moore for Defendant.